J. SKELLY WRIGHT, Circuit Judge
(dissenting):
I regret my inability to agree with my colleagues in this case. In my judgment the order, of the Federal Railroad Administration granting the petitioning railroads an exemption from complying with the safety regulations, specifically 49 C.F.R. § 232.12 (1971), which Congress ordered the agency to adopt in the Power or Train Brakes Safety Appliance Act of 1958, 45 U.S.C. § 9 (1970), should be vacated for three separate reasons.
1. The Power or Train Brakes Safety Appliance Act does not authorize the agency to grant to particular railroads exemptions from the regulations the Act required the Interstate Commerce Commission 1 to adopt and apply to all railroads. The Act did authorize the agency to change the regulations after appro*417priate hearing, provided the changes were “solely for the purpose of achieving safety.” But here the agency did not change the regulations. It simply allowed certain railroads exemption from the regulations’ interchange2 inspection and brake testing requirements.
Even if we assume that the statute somehow granted the agency the unspoken right to grant exemptions to some, but not all, railroads from some of the regulations, the order in this case would still be invalid for due process defects in its promulgation. Recently the agency did promulgate a regulation 3 asserting the right to grant exemptions from the rules, but it provided no guidelines whatever as to the basis on which exemptions would be granted. The result is that in this case an exemption has been granted to certain petitioning railroads on grounds equally applicable to all railroads. It is true that the agency is now engaged in rule making which has as its purpose the extension of the exemption into a regulation covering all railroads. In the meantime, however, only the railroads in suit here enjoy relief from the detailed interchange inspection requirements provided by the regulations.
It is elementary due process doctrine that equals cannot be treated unequally, that a smaller class cannot be carved out of a larger class and given special treatment when all members of the larger class are identical in all pertinent respects. If there were some basis for relaxing the safety regulations as to the petitioning railroads not applicable to all railroads, that basis should be spelled out in the agency’s opinion. But on the contrary, the agency opinion granting the exemption to the petitioning railroads makes clear that the petitioning railroads are in the identical position with reference to the interchange inspection requirements of the regulations as is the balance of the railroad industry.
2. The exemption granted the petitioning railroads from complying with the interchange inspection requirements of the regulations is an invitation, if not a license, for them to violate 45 U.S.C. § 13 (1970). That section makes it unlawful for a railroad to accept and haul a defective car on its lines for any purpose.4 The regulation from which the petitioning railroads are exempted under the agency order, 49 C.F.R. § 232.12, was intended to implement 45 U.S.C. § 13 by requiring brake inspection and testing at interchange. The agency itself has so ruled. In its declaratory order, granted in 1965 on petition of the Norfolk & Western, Lehigh Valley, and Alton & Southern Railroads requesting an interpretation of the specific regulation in suit here, 49 C.F.R. § 232.12, the ICC stated:
“ Tt [the rule] requires each railroad to discover and repair or reject cars received from other carriers in defective condition since a carrier may not lawfully haul or use a car with a defective safety appliance, including power brakes, on its line of railroad when the defect had occurred on the line of another carrier.’ 30 Federal Register 4063.”
United States v. Akron, Canton & Youngstown R. Co., 6 Cir., 397 F.2d 139, 141 (1968).
Under the exemption from 49 C.F.R. § 232.12 granted here, the petitioning railroads will no longer be required to discover and repair car brakes at interchange or reject those cars with defective brakes. The inevitable result will be, of course, that cars with defective brakes will be accepted and run on the petitioning railroads’ lines in violation of 45 U.S.C. § 13, at least until the 500-mile inspection provided in the agency order. When Congress, in the Power or Train Brakes Safety Appliance Act of 1958, required the agency to adopt 49 C.F.R. *418§ 232.12, it was obviously aware of the prohibition of 49 U.S.C. § 13. By requiring an inspection before a car was accepted, it implemented that prohibition. Under the circumstances it is difficult for me to believe that Congress intended to authorize the agency to destroy the statutory scheme by granting some railroads an exemption from 49 C.F.R. § 232.12.5
3. The exemption granted the petitioning railroads from compliance with 49 C.F.R. § 232.12 is in the teeth of the proviso of 45 U.S.C. § 9 which permits the agency to change the regulations the statute required it to adopt “solely for the purpose of achieving safety.” In spite of the fact that the agency’s authority to change regulations was plainly so limited, the hearing examiner here relied primarily on a prior agency ruling interpreting the proviso otherwise. In that ruling the agency, then the ICC, held:
“Since the proviso was inserted in the legislation for the protection of the carriers, it does not follow logically that the carriers themselves cannot seek to realize economies by attempting to change the rules, standards and instructions — assuming, of course, that safety, though not necessarily improved, is not diminished, or is maintained.”
Rules for Inspection of Power or Train Brakes, 329 I.C.C. 442, 445 (1967). In the same order the Commission went on to say:
“We find that the interpretation previously placed by us upon the proviso is inaccurate for the reasons stated and our prior findings are modified accordingly.”

Ibid.

As indicated in the ICC’s ruling, up to that time it had been interpreting the proviso to mean what it said. As late as March 26, 1965, in a declaratory order the ICC gave the following answer to the following question:
“Question. Does the Commission have the authority and duty under 45 U.S.C. 9 to rescind or change any provisions of 49 CFR 232.12 which has no relation to safety?
“Answer. The Power or Train Brakes Safety Appliance Act of 1958 specifically provides that the Interstate Commerce Commission has authority to change the rules, standards and instructions referred to therein only when such change is promulgated for the sole purpose of achieving safety.”
United States v. Akron, Canton & Youngstown R. Co., supra, 397 F.2d at 142 n. 1. (Italics in original.) After that ruling, what made the Commission suddenly find that the proviso after all did not mean what it so plainly said is not entirely clear. Primary reliance for the change is predicated on the legislative history of the Power or Train Brakes Safety Appliance Act, which legislative history I assume was available to the Commission ever since the Act was passed. It seems the Commission came to believe that the proviso, instead of being “solely for the purpose of achieving safety,” really was placed in the statute solely for the purpose of preventing the Commission from limiting the length of trains.
I suggest that if not limiting the length of trains was the sole purpose of the proviso, Congress would have said just that in the statute. Instead Congress used language in the proviso completely consistent6 with the basic safety purpose of the legislation and used words that even a third grade reader can easily understand. Under the circumstances, why at this late date the agency resorted to legislative history to reverse itself is not apparent. Moreover, the *419legislative history is hardly as clear as the proviso itself. Indeed it can more easily be read as supporting the unmistakable language of the proviso rather than the Commission’s lately contrived tortured interpretation.7
The fact is that, admittedly, at least some of the petitioning railroads had been simply ignoring 49 C.F.R. § 232.12 with the tacit approval of the ICC, and the FRA inspectors, the new boys on the block, had threatened to invoke the penal provisions of 45 U.S.C. § 13 against them. Hence the petitions for exemptions. Even in the petitions the railroads admit that exemption is sought for reasons of economy and efficiency. Any allegations about “solely for the purpose of achieving safety” in some of the petitions and in the agency’s ruling here are obviously unsupported armor-plate designed to conform to the language of the proviso.
On this record the hearing examiner here realized it would be simply irrational to hold that the exemption was granted “solely for the purpose of achieving safety.” So he applied the statute as lately revised by the ICC rather than as passed by Congress. In so doing, I submit, he erred.8 If the railroads want to be relieved of the burden of the safety proviso in the statute, they should take their case to Congress.
I respectfully dissent.

. The functions of the ICC under 45 U.S.C. § 9 (1970) were transferred to the Department of Transportation on October 15, 1966. 49 U.S.C. § 1655 (e) (1) (B) (1970). The Federal Railroad Administration (FRA) is part of that Department.


. The interchange is the point where one carrier delivers railroad cars to another carrier at the carriers’ corporate boundary.


. 49 C.F.E.. § 211.11 (1971).


. See United States v. Akron, Canton & Youngstown R. Co., 6 Cir., 397 F.2d 139 (1968).


. See Peters v. Hobby, 349 U.S. 331, 345, 75 S.Ct. 790, 99 L.Ed. 1129 (1955) ; F.C.C. v. American Broadcasting Co., 347 U.S. 284, 296, 74 S.Ct. 593, 98 L.Ed. 699 (1954) ; Miller v. United States, 294 U.S. 435, 439-440, 55 S.Ct. 440, 79 L.Ed. 977 (1935).


. Actually the plain language of the proviso is totally inconsistent with the agency’s newly found interpretation. This record makes clear that a train may be unsafe because of its excessive length, so limiting rather than not limiting train length may indeed serve a safety purpose.


. The Senate Commerce Committee held extensive hearings on the legislation and recognized in its report that the legislation was proposed “to achieve safety and for no other purpose.” The Committee report stated, in pertinent part:
“Tlie fear has been expressed that the rules and regulations for power brakes authorized by S. 1386 might be used to limit train length for economic rather than safety reasons. Such is not the intent of this bill. Its terms are to be administered, if they become law, to achieve safety and for no other purpose.”
S.Rep.No.568, 85th Cong., 1st Sess., at 18 (1957).
The debate in the House of Representatives also supports the conclusion that the Power or Train Brakes Safety Appliance Act was enacted solely for the purpose of safety and nothing else. A floor manager of the bill, Congressman Madden, in discussing H.R. 5124, the companion bill to S. 1386, on the floor of the House, stated: “I can assure the Members that this bill concerns the safety of brakes on railroad cars and nothing else.” 104 Cong.Rec. (Part 5) 6133 (1958). Another floor manager, Congressman Harris, stated “that this measure, as amended, is necessary for the improvement of railroad safety. That it properly is directed solely at the matter of safety * * Id. at 6136.


. See cases cited in note 5 supra.